                 Case 2:20-cv-01529-BJR Document 5 Filed 10/20/20 Page 1 of 1



1    Michael S. O'Meara                                     The Honorable Barbara J. Rothstein
     The O’Meara Law Office, P.S.
2    1602 Virginia Ave
     Everett, WA 98201
3

4

5

6
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7

8
     AMANDA SCHICK,                                  Case No.: 2:20-cv-01529-BJR
9
                          Plaintiff,                CORPORATE DISCLOSURE STATEMENT
10                                                  OF STUDENT LOAN SOLUTIONS, LLC.
            v.
11
     STUDENT LOAN SOLUTIONS, LLC,
12
     Defendant.
13

14

15
        TO:     THE CLERK OF THE COURT;
16
        AND TO: T. TYLER SANTIAGO, ESQ.,
17      AND TO: CHRISTINA HENRY, ESQ.

18          YOU AND EACH OF YOU are hereby notified that the undersigned Defendant,

19   Student Loan Solutions, LLC, in the above-entitled action is not a subsidiary of a publicly
20
     held company that owns ten percent or more of Defendant’s stock.
21
                                                    Dated this 19th day of October, 2020
22

23
                                                             /s/ Michael O’Meara
24                                                           Michael S. O’Meara WSBA #41502

25



     CORPORATE DISCLOSURE STATEMENT - 1                       THE O’MEARA LAW OFFICE
                                                                 1602 VIRGINIA AVE
                                                                 EVERETT, WA 98201
                                                          MICHAEL@OMEARALAWOFFICE.COM
